Order entered July 16, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00750-CR
                               No. 05-20-00751-CR
                               No. 05-20-00752-CR
                               No. 05-20-00753-CR
                               No. 05-20-00754-CR

                       JASON JACOB OSIFO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 296-81128-2020, 296-81129-2020, 296-81394-2016,
                    296-82063-2017 & 296-82964-2015

                                      ORDER

      Before the Court is appellant’s July 14, 2021 fourth motion for an extension
of time to file his brief. We GRANT the motion and ORDER appellant’s brief due
by July 26, 2021. If a brief is not filed by July 26, 2021, the Court will abate these
appeals for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b).
                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE